                     Case 19-35298 Document 20 Filed in TXSB on 09/30/19 Page 1 of 3
                                                           PRESTIGE
                                                         BALANCE SHEET
                                                      As of September 18, 2019


                                                                                                         TOTAL
ASSETS
 Current Assets
 Bank Accounts
  10000 Clearing Account                                                                                   0.00
  10100 Amegy, Operating 9452                                                                       -464,164.60
  10110 Amegy, Payroll 9445                                                                            -7,258.27
  10120 Amegy, Petty Cash 9460                                                                       181,513.25
  10200 ICON Operating Account 0113                                                                        0.00
  10300 ICON Payroll Account 2910                                                                          0.00
  10400 ICON Savings 9929                                                                                  0.00
  10500 ICON Petty Cash 3215                                                                               0.00
  8246 WOODFOREST                                                                                   -120,013.02
  8709 WOODFOREST                                                                                       -258.00
  Amegy 8827                                                                                           2,867.10
  ask my account.                                                                                    -15,397.78
  Checking                                                                                             3,269.33
  Frost 7326 plumbing                                                                                   -151.80
  Frost 7318 petty                                                                                     7,522.82
  Frost 7369 petty cash a/c                                                                           28,283.82
  Frost Bank 7334                                                                                     47,657.34
  personal acct 2827                                                                                 232,462.60
  prosperity bank                                                                                      -7,500.00
  Regions operating 4982                                                                               3,097.72
  Uncategorized Assets                                                                                     0.00
  Woodforest 8253                                                                                      -7,053.75
 Total Bank Accounts                                                                               $ -115,123.24
 Accounts Receivable
  11000 Accounts Receivable                                                                          245,176.27
  deposit error                                                                                            0.00
 Total Accounts Receivable                                                                          $245,176.27
 Other Current Assets
  11200 Loan to Shareholder                                                                          484,587.63
  11300 Employee Advances                                                                              -1,585.00
  11400 Affiliate Loans - Employees                                                                        0.00
  12000 Undeposited Funds (Desk)                                                                     334,121.20
  12100 Inventory Asset                                                                                    0.00
   12110 Parts Inventory - Shop                                                                            0.00
   12120 Parts Inventory - Install Truck                                                                   0.00
   12130 Parts Inventory - Service Truck                                                                   0.00
  Total 12100 Inventory Asset                                                                              0.00
  12200 Property Deposit                                                                               9,815.78
  12220 Due To/From A & W Tools                                                                       80,937.34
  12225 Due To/From Kelly Nix                                                                          1,110.00
  80000 Suspense Account                                                                               1,010.94


                                      Accrual Basis Wednesday, September 18, 2019 10:17 AM GMT-7            1/3
                       Case 19-35298 Document 20 Filed in TXSB on 09/30/19 Page 2 of 3
                                                                                                        TOTAL
  Uncategorized Asset                                                                                70,039.28
 Total Other Current Assets                                                                        $980,037.17
 Total Current Assets                                                                             $1,110,090.20
 Fixed Assets
 14000 Equipment Assets                                                                              13,762.33
 14100 Electronic Office Equipment                                                                     4,419.82
 14220 Computer & Equipment                                                                            1,109.63
  14221 Asset- Computer & Equipment                                                                    3,880.00
 Total 14220 Computer & Equipment                                                                      4,989.63
 14300 Vehicles
  14301 2008 Dodge v8747                                                                               3,500.00
  14302 2004 Dodge Ram v4576                                                                               0.00
  14304 2006 Ford F250                                                                                     0.00
  14305 2007 Ford 150 v2026                                                                          17,217.46
  14306 2007 Ford 150 v2026 Accum Depr                                                                     0.00
  14307 2006 Chevy Van v2512                                                                               0.00
  14309 2005 Chevy Van v6920                                                                               0.00
  14313 2013 Dodge Ram v8098                                                                         30,424.29
  14315 2010 Chevrolet v0754                                                                         22,014.89
  14317 2014 Dodge Ram 1500 v9557                                                                    38,550.28
  14319 2014 Roadclipper 6GTL                                                                          2,790.69
  14321 2014 Dodge Ram v4324                                                                         32,958.44
  14323 2014 Dodge Ram v5980                                                                         32,789.26
  14325 2006 Ford E250 v8205                                                                         13,582.30
  14328 2016 Ram v2225                                                                               76,181.62
 Total 14300 Vehicles                                                                               270,009.23
 15000 Furniture and Fixtures                                                                          4,280.00
 15010 Total Accum. Depreciation                                                                    -219,955.92
 15300 Construction Equipment                                                                          5,953.75
 Total Fixed Assets                                                                                 $83,458.84
TOTAL ASSETS                                                                                      $1,193,549.04

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   20000 Accounts Payable                                                                            43,730.38
   Fraud                                                                                                   0.00
  Total Accounts Payable                                                                            $43,730.38
  Credit Cards
   20100 Capital One Credit Card                                                                       8,040.03
   20105 Home Depot Credit Card                                                                        4,619.85
   Commercial loan - Auto                                                                            24,321.02
  Total Credit Cards                                                                                $36,980.90
  Other Current Liabilities
   20200 Ben Crawford Loan                                                                           44,500.00
   20210 In Transit Funds                                                                                  0.00
   20230 Child Support Liability                                                                      -3,224.04
   20240 Loan from Share Holder                                                                            0.00



                                     Accrual Basis Wednesday, September 18, 2019 10:17 AM GMT-7            2/3
                     Case 19-35298 Document 20 Filed in TXSB on 09/30/19 Page 3 of 3
                                                                                                         TOTAL
   20245 OnDeck Loans                                                                                173,856.49
   20600 Sales Tax                                                                                    -19,959.91
    20610 Sales Tax Credits                                                                                 0.00
    20615 Sales Tax Payable                                                                           -22,025.69
   Total 20600 Sales Tax                                                                              -41,985.60
   21100 Direct Deposit Liabilities                                                                         0.00
   23500 IRS Levy Payable                                                                               3,819.81
   24000 Payroll Liabilities                                                                         186,468.61
   24100 ADP Clearing                                                                                 -17,707.48
   24600 Customer Deposits Received                                                                         0.00
   Loan Coolidge Capital                                                                                1,673.12
   Loan Main Street Merchant                                                                          48,790.54
   Texas State Comptroller Payable                                                                   209,238.87
  Total Other Current Liabilities                                                                   $605,430.32
 Total Current Liabilities                                                                          $686,141.60
 Long-Term Liabilities
  21400 Chrysler Note-2006 Ford v8205                                                                   2,162.80
  21401 Loan - 2008 Dodge v8747                                                                          500.00
  21402 Loan - 2006 Chevy Van v2512                                                                         0.00
  21403 Loan - 2005 Chevy Van v6920                                                                         0.00
  21405 Loan - 2010 Chevy v0754                                                                         3,913.70
  21406 Chrysler Note - 2013 Ram v8098                                                                   145.97
  21407 Chrysler Note - 2014 Ram v5980                                                                16,821.79
  21408 Chrsyler Note-2014 Ram v4324                                                                  11,495.52
  21409 Chrysler Note-2014 Ram v9557                                                                  17,574.52
  21411 Chrysler Note - 2016 Ram v2225                                                                57,549.24
 Total Long-Term Liabilities                                                                        $110,163.54
 Total Liabilities                                                                                  $796,305.14
 Equity
 30000 Opening Balance Equity                                                                          -5,753.47
 32000 Retained Earnings                                                                             555,081.79
 32010 Owner Distributions                                                                           128,524.26
 Net Income                                                                                          -280,608.68
 Total Equity                                                                                       $397,243.90
TOTAL LIABILITIES AND EQUITY                                                                       $1,193,549.04




                                      Accrual Basis Wednesday, September 18, 2019 10:17 AM GMT-7            3/3
